Citation Nr: 1342143	
Decision Date: 12/19/13    Archive Date: 12/31/13

DOCKET NO.  07-22 701	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to service connection for a back disability.  


REPRESENTATION

Appellant represented by:	John S. Berry, Esq.


ATTORNEY FOR THE BOARD

Catherine Cykowski, Counsel







INTRODUCTION

The Veteran had active duty service from January 1969 to September 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.  In February 2007, the RO denied service connection for a back disability.  In an April 2009 decision, the Board denied service connection for a back disability.  The Veteran appealed the April 2009 decision to the U.S. Court of Appeals for Veterans Claims (Court).  In a September 2010 memorandum decision, the Court remanded the issue to the Board.  

In July 2011, the Board remanded the claim for service connection for a back disability for additional development.  In December 2012 decision, the Board denied service connection for a back disability.  The Veteran appealed the decision to the Court.  In a June 2013 order, the Court granted the Joint Motion and remanded the claim for service connection for a back condition to the Board.  

The appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the appellant if further action is required.


REMAND

In the Joint Motion, the parties found that the December 2011 VA examination, which the Board relied on in the December 2012 decision, was inadequate.  The parties noted that the December 2011 VA examiner relied on an absence of contemporaneous medical evidence to support the conclusion that a back disability was not related to service.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (holding that an examination was inadequate where the examiner did not comment on the Veteran's report of in-service injury and instead relied on the absence of service medical records to provide a negative opinion).

The Joint Motion noted that the sole premise of the examiner's conclusion was the lack of in-service or post-service medical treatment records, which is an impermissible basis for the provision of a negative nexus opinion.  The Joint Motion found that the inadequate rationale did not satisfy the duty to assist and that a remand was warranted to provide an adequate medical examination.  

The Joint Motion also noted, in light of the limited range of motion shown on examination, as well as the notation in the VA examination report that "the diagnosis of arthritis must be confirmed by imaging studies," the Board should direct the provider of the VA examination to address whether diagnostic imaging tests are necessary to ensure the provision of a complete medical opinion and to instruct the examiner to provide any such necessary diagnostic imaging tests.   

Based upon the foregoing, this matter must be remanded to provide the Veteran a new VA examination.  In addition, in a written statement dated in November 2013, the Veteran's attorney indicated that he wanted the AOJ to review newly submitted evidence and thus wanted the case remanded. 

Accordingly, the case is REMANDED for the following action:

1.   Schedule the Veteran for an appropriate VA examination to ascertain the etiology of a current back disability.  The claims file should be provided for the examiner's review in conjunction with the examination, and the examination report should indicate that the claims file was reviewed.  

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater likelihood) that a current back disability is related to service to include the Veteran's claim that he hurt his back while changing tires in service. 

In providing the opinion, the VA examiner must specifically consider the Veteran's lay statements regarding his symptoms in service as well as his assertions regarding continuity of symptomatology thereafter.

If the examiner is unable to render the requested opinion without resort to speculation, he or she must so state. However, a complete explanation for such a finding must be provided, such as whether there is inadequate factual information, whether the question falls within the limits of current medical knowledge or scientific development, whether the cause of the condition in question is truly unknowable, and/or whether the question is so outside the norm of practice that it is impossible for the examiner to use his or her medical expertise and training to render an opinion.

The examiner should indicate whether any additional imaging studies or diagnostic testing is necessary to confirm a diagnosis.  The examiner should perform any necessary diagnostic imaging tests necessary to provide a complete medical opinion to include X-ray studies to determine whether the Veteran has arthritis. 

2.  After the requested examination has been completed, the report should be reviewed to ensure that it is in complete compliance with the directives of this remand. If the report is deficient in any manner, it should be returned to the examiner for corrective action.

3.  Thereafter, readjudicate the claim for service connection for a back disability.  If the benefit sought remains denied, issue the Veteran and his representative a Supplemental Statement of the Case and allow for a reasonable period to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



